Citation Nr: 0819487	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to the service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to the service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
August 1968, including a tour of duty in the Republic of 
Vietnam from August 1967 until August1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, the Board finds 
another VA examination is necessary. 

At the outset, the Board notes that by a rating decision 
dated in July 2006, the veteran was awarded service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating therefor, effective February 2006. 

During the June 2006 VA examination, the veteran complained 
of weakness of the legs.  The examiner concluded the veteran 
had lower extremity myopathy with an unknown etiology, less 
likely than not caused by or related to the diabetes 
mellitus.  The examiner however, failed to provide any 
rationale to support this conclusion.  See 38 C.F.R. § 4.2 
("If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").

Furthermore, subsequent to the June 2006 VA examination, 
private medical records were associated with the claims file.  
These records include an October 1998 record that indicates 
the moderate sensory motor polyneuropathy involving the 
extremities may be related to the known diabetes mellitus.  
Additionally, a record dated in January 2007 indicated the 
numbness of the leg was likely due to a diabetic neuropathy 
and a February 2007 private record noted the October 1998 
nerve conduction studies revealed a moderately severe 
sensorimotor polyneuropathy, almost undoubtedly secondary to 
diabetes.  However, none of the records provided a rationale 
for the stated conclusions.  As there are conflicting yet 
conclusory medical opinions addressing the veteran's service 
connection claim for peripheral neuropathy, the Board finds 
that a VA examination is necessary to elucidate and reconcile 
the existing medical evidence.  

Furthermore under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  

Therefore, the Board is of the opinion that the veteran has 
provided evidence of a current disability, evidence of a 
service-connected disability, and physicians' statements 
indicating the conditions may be related.  As such, the 
veteran has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
neurological examination to ascertain the 
nature and etiology of the veteran's 
peripheral neuropathy.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
private medical records concerning 
treatment of the neuropathy, and offer an 
opinion as to the following:

a)  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that any currently diagnosed neurological 
disability or deficit is related to the 
veteran's diabetes mellitus, type 2, or 
alternatively, whether any neuropathy is 
related to any event, incident or symptoms 
noted during service. 

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no action until he is 
notified.  The Board intimates no opinion, 
either factual or legal, as to the 
ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



